             Case 1:19-cr-00318-JMF Document 89 Filed 03/31/20 Page 1 of 2



       quinn emanuel trial lawyers | new york
       51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                   WRITER’S DIRECT DIAL NO.
                                                                                                             (212) 849-7140

                                                                                                WRITER’S EMAIL ADDRESS
                                                                                       marcgreenwald@quinnemanuel.com


March 31, 2020


VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:      United States v. Ashu et al, 19 Cr. 318 (JMF) – Expedited Letter-Motion Seeking Bail

Dear Judge Furman:

       We are counsel to Defendant Cyril Ashu and write respectfully to propose that the Court
order Mr. Ashu’s release on bail on the conditions described below. We have conferred with the
Government, which consents to bail on these conditions.

        Mr. Ashu was arrested on May 8, 2019 in Atlanta, Georgia and transferred to this District
for arraignment on May 30, 2019. He previously consented to detention without prejudice to
making a future bail application. Mr. Ashu pleaded guilty to a superseding Information on October
10, 2019 and currently awaits sentencing at the MDC in Brooklyn.

         The Government has agreed to Mr. Ashu’s release on the following bail conditions:

      (1) A $250,000 personal recognizance bond, co-signed by Mr. Ashu’s wife and three
          additional financially-responsible persons;

      (2) Strict supervision by Pre-Trial Services in the Northern District of Georgia;

      (3) Mr. Ashu’s residence will be approved in advance by Pre-Trial Services, and home
          incarceration at that residence will be enforced by GPS monitoring;

      (4) Mr. Ashu’s travel will be restricted to the district of supervision and the Southern and
          Eastern Districts of New York, as well as any necessary points in between;


       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:19-cr-00318-JMF Document 89 Filed 03/31/20 Page 2 of 2




   (5) Mr. Ashu will surrender any personal travel documents not already in the possession of
       Pre-Trial Services and make no new applications for travel documents;

   (6) Mr. Ashu’s wife and minor child will surrender any travel documents and make no new
       applications for travel documents;

   (7) Mr. Ashu will not possess the personally identifying information of any other person, with
       the exception of the personally identifying information of his wife and minor child;

   (8) Mr. Ashu will not communicate with his co-defendants or witnesses in this action, except
       in the presence of counsel; and

   (9) Mr. Ashu will comply with all other standard conditions of supervised release (e.g., shall
       not commit other crimes, possess a firearm, etc.).

        All conditions must be complied with before Mr. Ashu is released, except that the three
financially responsible persons may be interviewed by the Government by telephone and co-sign
the bond within one week after Mr. Ashu’s release.

       As the Court is aware, the coronavirus is widely present within New York at large, and
may spread quickly within the confined space of a prison, including the MDC where Mr. Ashu is
presently incarcerated. Accordingly, we respectfully request that the Court approve this
application on an expedited basis and direct the Pre-Trial Services Agency to make the necessary
arrangements as quickly as possible.

Respectfully,

/s/ Marc Greenwald

Marc Greenwald



cc: AUSAs Olga Zverovich and Jarrod Schaeffer (via ECF)




                                               2
